EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephanie Williams on 5/18/2022.


Information Disclosure Statement
The information disclosure statements filed 4/14/2022, 4/25/2022 and 5/20/2022 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because for the IDS filed 4/14/2022, non-patent literature document Chinese Office Action, the date is incorrectly listed as January 18, 2022; for the IDS filed 4/25/2022, non-patent literature documents Italian Search Report, the date is incorrectly listed as June 5, 2018, for Examination Report, the date is incorrectly listed as November 11, 2021 and for English Translation of Office Action, the date is incorrectly listed as January 14/2022; for the IDS 5/20/200, for the non-patent literature documents Office action, the date is incorrectly listed as April 24, 2022.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


3.    The application has been amended as follows:
In the CLAIMS:
Claim 1, line 4, after the phrase “insulation board comprising a”, delete the phrase –polyisocyanurate/polyisocyanurate – 
Claim 1, line 4, after the phrase “insulation board comprising a”, insert the phrase –polyurethane/polyisocyanurate -- 



Reasons for Allowance
Claims 1, 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is deemed novel and nonobvious over the prior art of record to provide an external thermal insulation composite system as claimed in claim 1.  The closest prior art of record is Kolakowski et al. (US Patent No. 3,991,552).  Kolakowski et al. teach an external thermal insulation comprising a concrete or masonry; a thermal insulation board on the concrete or masonry wall, the thermal insulation board comprising a polyisocyanurate rigid foam reinforced with glass fibers, wherein the polyurethane/polyisocyanurate foam reinforced fibers has a density of from about 1.5 pcf to about 8 pcf.  Kolakowski et al. fail to teach a thermal insulation board on an external surface of the concrete or masonry wall, wherein the polyurethane/polyisocyanurate foam has an isocyanurate foam has an isocyanate index of from 180 to 600; and wherein the polyurethane/polyisocyanurate foam has a reinforced structure due to being cured in the presence of one or more glass fiber mats.  In fact, Kolakowski et al. teach a thermal insulation board on an interior side of a wall, which is contrary to the claims external surface of the concrete or masonry wall.  The prior art fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or § 103 would be proper.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        5/23/2022